Citation Nr: 9917889	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-15 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder.

2.  Entitlement to service connection for scar on the right 
index finger.  

3.  Whether new and material evidence has been presented to 
reopen the veteran's claim for service connection for a scar 
on the left foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

C. Hickey, Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the May 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied 
service connection for post traumatic stress disorder, and 
from the June 1996 decision which denied service connection 
for a scar on the right index finger and found that no new 
and material evidence had been presented to reopen the claim 
for service connection for a left foot scar.  

A hearing was held on April 21, 1999, in Columbia, South 
Carolina, before G.H. Shufelt, who is the member of the Board 
rendering the determination in this claim and was designated 
by the Chairman to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b)(West 1991). 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims for service connection for scars on the 
right index finger and left foot has been developed. 

2.  When doubt is resolved in the veteran's favor, a scar on 
the right index finger was incurred in service.  

3.  The evidence added to the record subsequent to the May 
1994 denial of service connection for a foot disorder 
includes the June 1996 and September 1997 VA examination 
reports and the veteran's sworn testimony, which is not 
duplicative of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

4.  When doubt is resolved in the veteran's favor, a scar on 
the left foot was incurred in service.  


CONCLUSIONS OF LAW

1.  Scar on the right index finger was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§  
3.102, 3.303, 3.304 (1998).

2.  The May 1994 denial of service connection for a foot 
condition is final; however, new and material evidence has 
been presented to reopen the veteran's claim.  38 U.S.C.A. 
§§ 1110, 5108, 7105 (1991); 38 C.F.R. § 3.156 (1998).

3.  Scar on the left foot was incurred in service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§  
3.102, 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background
 
Service medical records dated in July 1968 show the veteran 
was treated at an aid station in Vietnam for infection of the 
second finger of the right hand.  In November 1968 he 
underwent treatment with debridement for a cut on the left 
foot, which was reportedly hit with a metal screw.  X-rays 
were negative.  The records also reflect early cellulitis of 
the foot.  At the time of his March 1969 physical examination 
for separation from service the veteran indicated no positive 
history of foot trouble or abnormalities related to the 
fingers of his right hand.  No medical abnormalities were 
noted by the examiner on clinical evaluation.  

Received in July 1993 was the veteran's original claim for 
disability compensation citing, inter alia, a foot condition.  
On VA examination conducted in September 1993, the veteran 
complained of intermittent foot swelling and fungal 
infections, which usually occurred when he was working in 
prolonged wet conditions, such as when he was employed as a 
butcher.  He indicated that the symptoms resolved if he 
exposed his feet to open air.  Examination of the skin was 
assessed as normal. Service connection was denied for a 
bilateral foot condition by a rating action in May 1994, 
which noted the veteran's history of left foot laceration in 
1968, and found that no chronic foot disorder was incurred or 
aggravated in service.  Although the veteran was notified of 
the RO's May 1994 decision by letter in May 1994, the record 
does not reflect that the veteran submitted timely appeal of 
the denial of service connection for foot problems.  

Received in February 1996 was a photograph purportedly 
depicting the veteran's left foot with a scar in the area 
between the second and third toes.  An additional VA 
examination for scars was conducted in June 1996.  At that 
time the veteran reported shrapnel injuries to his right hand 
and left foot during service, which were treated with 
cleaning out and closing by a corpsman.  The right hand 
injury was on the radial aspect of his index finger, with 
limited sensation distal to the scar since the injury.  With 
regard to the left foot, the injury was in the web space and 
was healed without incident.  The veteran also complained of 
intermittent rash affecting both feet and hands which was 
manifested by reported bumps that eventually scabbed over.  
Physical examination revealed a well healed scar on the 
radial aspect of the right finger, approximately 2 
centimeters in length, with no evidence of keloid formation.  
There was mildly decreased sensation distal to the area of 
the scar, but the veteran did have intact sensation to light 
touch and pinprick, which was subjectively decreased when 
compared to the contralateral side and other fingers.  Range 
of motion of the digit distal to the scar was within normal 
limits.  The veteran was able to complete a full fist and had 
good strength with the fingers.  On examination of the left 
foot, there was a well healed, 3 centimeter scar in the web 
space between the second and third toes.  The scar was smooth 
in appearance with no hyper or hypo pigmentation, and no 
evidence of keloid formation.  The veteran's toes were 
neurovascularly intact with excellent sensation on the border 
toes, as well as intact active and passive range of motion.  
The pertinent impression was scars from separate wounds 
during service: 1. Right hand scar, radial aspect of the 
index finger which is well healed and has mildly decreased 
sensation distal to the wound, and no limitation of function; 
2. Well healed scar of the left foot in the second web space, 
with no adverse sequelae.  

When the veteran testified at his November 1996 personal 
hearing at the RO he related that subsequent to the injuries 
sustained in service he experienced no further trauma to the 
areas of the right index finger or left foot in which scars 
were noted.  

The medical history portion of the September 1997 VA 
examination indicated a 3 centimeter scar on the lateral 
aspect of the right index finger, covering the distal 
interphalangeal joint (DIP) and proximal interphalangeal 
(PIP) joints, with some hypertrophic change and some 
limitation of flexion of the DIP and PIP joints.  The veteran 
reported the area was tender with occasional throbbing pain, 
usually associated with weather changes.  The veteran also 
reported a 2 centimeter scar between the second and third 
toes of the left foot, from a puncture wound (through and 
through) sustained in Vietnam.  He described chronic pain and 
soreness at this site, with occasional outbreaks resembling 
tinea pedis, which was not present at the time of 
examination.  Objective examination revealed scars on the 
right index finger and left foot.  The scar on the left foot 
was a well healed linear scar originating at the web space 
between the second and third toe and continuing along the 
dorsum of the foot for approximately 1.5 centimeters.  The 
impression was scar of the right index finger and left foot 
as above.  

At his personal hearing before the Board in April 1999, the 
veteran reiterated that he had sustained no post service 
injuries to his right index finger or left foot which could 
account for the scars.  His wife testified that the veteran 
had had the scars when she met him 22 years earlier and he 
had always indicated they were the result of injuries in 
Vietnam.  When asked if his scars were numb, painful or 
tingling, the veteran responded that the right hand scar 
tingled slightly on occasion, and the area of the left foot 
scar was numb.  

Entitlement to Service Connection for Scar on the Right Index 
Finger

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well-
grounded; that is, the claim is plausible.  Additionally, 
there is no indication that there are unobtained records 
which are available and which would aid a decision in this 
case.  Accordingly, we conclude that the record is complete 
and that there is no further duty to assist the veteran in 
developing the claim, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection connotes many factors, but basically it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein. 38 U.S.C.A. 
§§ 1110, 1131, 1153 (West 1991).  Such a determination 
requires a finding of a current disability which is related 
to an injury or disease incurred in service. Watson v. Brown, 
4 Vet.App. 309, 310 (1993); Rabideau v. Derwinski, 
2 Vet.App. 141, 143 (1992).  

Each disabling condition as shown by a veteran's service 
records, or for which he seeks service connection, must be 
considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154.  

Where the condition noted during service is not, in fact, 
shown to be chronic, a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).  Alternatively, under 38 C.F.R. 
§ 3.303(b), service connection may be awarded for a 
"chronic" condition when; (1) a chronic disease manifests 
itself and is identified as such in service, and the veteran 
presently has the same condition; (2) a disease manifests 
itself during service, but is not identified until later, 
there is a showing of continuity of symptomatology after 
discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Rose V. 
West, 11 Vet. App. 169 (1998); Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  Lay testimony may be used to show 
service connection by continuity of symptomatology, as well 
as to show a nexus between the continuity of symptomatology 
and the present disability when "such a relationship is one 
as to which a lay person's observation is competent." 
Savage, 10 Vet. App. at 497.  

The record in this case shows the veteran was treated for an 
injury of the right hand in service.  Currently, medical 
examination reveals a scar on the radial aspect of the right 
index finger.  The veteran has testified credibly and 
consistently that the current clinical findings of a scar on 
the right index finger reflect the residuals of injury in 
service.  There is no evidence indicating any other source of 
the scar, or in fact, any evidence to contradict the 
veteran's account.  In accordance with the provisions of 
38 U.S.C.A. § 5107 requiring that reasonable doubt be 
resolved in the veteran's favor, service connection is 
warranted for a scar of the right index finger.   

New and Material Evidence Analysis

By a rating action in May 1994, the RO denied service 
connection for a foot disorder.  The veteran received written 
notification of that determination by letter in May 1994 and, 
as he failed to file a timely appeal therefrom, that denial 
of service connection for a foot disorder became final and is 
not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104 (a), 20.302, 20.1103 
(1998).  

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins, 12 Vet. App. 209 (1999), the U. S. Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") held that a three step process is required for 
reopening claims under the holding of the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its June 1996 determination that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for a scar on the left 
foot, and the statement of the case issued in May 1997, the 
RO applied the standard set forth in the decision of the 
U.S. Court of Veterans Appeals in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  The regulatory definition of new and 
material evidence was also cited.  The Colvin test required 
that, in order to reopen a previously denied claim, "there 
must be a reasonable possibility that the new evidence, when 
viewed in the context of all the evidence, both new and old, 
would change the outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for a left foot scar must 
be analyzed under the definition of new and material evidence 
provided at 38 C.F.R. § 3.156(a) (1998), rather than the 
standard set forth in Colvin.  

The evidence associated with the claims folder subsequent to 
the May 1994 denial of service connection for a foot disorder 
includes the VA examination reports reflecting a left foot 
scar and the veteran's sworn testimony with regard to the 
origin of the scar.  The additional evidence bears directly 
and substantially upon the specific matter under 
consideration in this case, and is neither cumulative nor 
redundant.  When the credibility of the newly received 
evidence is presumed, it is of such significance that it must 
be considered in order to fairly decide the merits of the 
claims.  Therefore, we find that the veteran's additional 
evidence constitutes new and material evidence, and the claim 
for service connection for a scar of the left foot is 
reopened.  

Once it has been determined that new and material evidence 
has been submitted to reopen a claim, the Board must first 
decide whether the veteran will be prejudiced in any way by 
its consideration of the reopened claim when the RO has not 
addressed that underlying issue.  The factors to be 
considered include whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
the underlying claim, an opportunity to submit such evidence 
or argument, and an opportunity to address the issue at a 
hearing.  Bernard v. Brown, 4 Vet.App. 384 (1993).  In the 
case at hand, the RO has not considered the issue of service 
connection for a left foot scar on the basis of all evidence.  
However, the veteran and his representative have provided 
extensive evidence and argument in support of the substantive 
claim, and the veteran was provided sworn testimony on two 
occasions.  Under such circumstances, the veteran has been 
provided an adequate opportunity to present evidence and 
argument and will not be prejudiced by the Board giving 
consideration to the underlying claim.  This being the case, 
the new evidence must be examined in light of all the 
evidence to determine whether the claimant is entitled to the 
benefit sought.

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to constitute a 
plausible claim.  Additionally, there is no indication of 
available evidence which would aid a decision on this issue.  

The pertinent evidence shows that during service, the veteran 
sustained a cut on the left foot, treated with debridement.  
By his credible, sworn testimony the veteran has consistently 
asserted that the scar noted on VA examinations in June 1996 
and September 1997, in the area of the web between the second 
and third left toes, dates from the injury in service, and 
from no other source.  In the absence of any contradictory 
evidence, when doubt is resolved in the veteran's favor, the 
record warrants the conclusion that the left foot scar is 
service-connected. 


ORDER

Service connection is granted for scar on the right index 
finger.  

The claim for service connection for a scar on the left foot 
is reopened and service connection is granted.  


REMAND

Although the record reflects multiple diagnoses of PTSD, as 
well as schizophrenia, paranoid type, no VA examiner has 
specified the precipitating stressor on which the diagnosis 
of PTSD is based.  The veteran's claimed stressors include 
the blowing up of his barracks on the last night of his 
service in country, an event which has yet to be verified.  
The veteran has reported a specific place and date for the 
barracks explosion.

Further, although the veteran has indicated that he is in 
receipt of disability benefits from the Social Security 
Administration (SSA), on the basis of psychiatric illness, no 
records related to that award have been associated with the 
claims folder.  VA's duty to assist the veteran in compiling 
the evidence which is pertinent to his claim, specifically 
includes requesting records from other federal agencies. 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

Accordingly, additional development clearly is warranted to 
ensure a fully informed decision on the veteran's appeal, and 
the case is REMANDED for the following actions:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's award of 
disability benefits, together with copies 
of all medical records considered in that 
determination, for association with the 
veteran's claims folder. 

2.  The RO should contact the USASCRUR 
and request verification of the reported 
destruction of barracks at Long Binh, 
during the period March 1, 1969, to March 
3, 1969.  USASCRUR's response should be 
associated with the claims folder.

3.  After completion of the above 
requested development, if the RO 
dtermines that a stressor has been 
corroborated by credible supporting 
evidence, the veteran should be scheduled 
for a VA psychiatric examination.  The RO 
should specify the corroborated stressor 
or stressors and ask the examiner to 
state whether the veteran has PTSD as a 
result of the specifically identified 
stressor or stressors.  The examiner must 
thoroughly review the claims folder, to 
include a copy of this REMAND, prior to 
evaluating the veteran.  All indicated 
special tests and studies should be 
conducted and all clinical findings and 
diagnoses clearly set forth in the 
examination report. 

4.  Thereafter, the RO should review the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations.  If action taken remains 
adverse to the veteran, he and his 
representative should be provided a 
supplemental statement of the case and 
the applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

